DETAILED ACTION
This action is in response to an application filed with the US on 09/21/2021 and having an Effective Filing Date of 09/21/2020, in which claims 1-17 are pending, claims 13-17 are withdrawn as directed to a non-elected invention and claims 1-12 are ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 30 JANUARY 2022 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Election/Restrictions
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/11/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0211635 A1 (hereinafter “Yeh”).
Regarding Claims 1-2 and 4 Yeh discloses an improved fluid filtration media having antimicrobial properties (Abstract) which comprises a base mixture [0032] which may be silica including diatomaceous earth, or alternatively glass fibers ([0033], [0098], Claims 1-5) that have been modified by charge modifying group ([0032], [0077]-[0078]), which may be an amino functional silane [0042], including the quaternary ammonium silane octadecylaminodimethyl trimethoxysilylpropyl ammonium chloride (chemical structure as in the attached figure), which is commercially available from Dow Coming Corporation (DC-9-6346) or Aegis Environmental Management Inc. (AEM 5700) [0099]-[0104], [0172]-[0173]. The filter is in the form of a bonded block on the base material, i.e. including the modified glass fibers, and a binder [0168], and thus is seen to be a glass depth filter as claimed. See Figures 3-8, which show the attachment mechanism of the silane.

    PNG
    media_image1.png
    201
    662
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh further in view of US 7,264,728 B2 (hereinafter “Gibson”).
Regarding Claim 3 and 5 Yeh discloses the glass depth filter of claim 1, but does not disclose the silane is of the form (claim 3) wherein R1, R2, and R3 independently represent methyl or (claim 5) wherein R1, R2, and R3 independently represent methyl and n is 3. 
However Gibson discloses a similar antimicrobial silane functionalized silica filtration material, wherein the silane may be N-trimethoxysilylpropyl-N,N,N-trimethylammonium chloride  (Table 1, C13/L26-38).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Yeh by substituting for the quaternary ammonium silane the N-trimethoxysilylpropyl-N,N,N-trimethylammonium chloride as disclosed by Gibson because this involves the simple substitution of known quaternary ammonium silane used to modify silica surfaces to impart antimicrobial activity to obtain the predictable result of a functional filter.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh further in view of US 2003/0196960 A1 (hereinafter “Hughes”).
Regarding Claim 6 Yeh discloses the glass depth filter of claim 1, wherein the glass depth filter has a pore size of about 1 μm. 
However Hughes discloses  a similar filter [0063] comprising media such as glass fibers [0072] which have been modified with a material including an amino silane  [0074]-[0076], wherein it is disclosed that the pore size influences flow rates through the filter [0051] and that “the pore size and physical dimensions of the purification material may be manipulated for different applications and that variations in these variables will alter flow rates, back-pressure, and the level of chemical and microbiological contaminant removal” [0054]. 
It is the examiner’s position that the pore size of the filter is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate pore size of the filter, including those within the scope of the present claims, so as to produce desired flow rates, back-pressure, and the level of chemical and microbiological contaminant removal.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh further in view of Dual Action Antimicrobials: Nitric Oxide Release from Quaternary Ammonium-Functionalized Silica Nanoparticles, Alexis W. Carpenter, Brittany V. Worley, Danielle L. Slomberg, and Mark H. Schoenfisch, Biomacromolecules 2012 13 (10), 3334-3342 (hereinafter “Carpenter”).
Regarding Claim 7-11 Yeh discloses an improved fluid filtration media having antimicrobial properties (Abstract) which comprises a base mixture [0032] which may be silica including diatomaceous earth, or alternatively glass fibers ([0033], [0098], Claims 1-5) that have been modified by charge modifying group ([0032], [0077]-[0078]), which may be an amino functional silane [0042], including the quaternary ammonium silane octadecylaminodimethyl trimethoxysilylpropyl ammonium chloride (chemical structure as in the attached figure), which is commercially available from Dow Coming Corporation (DC-9-6346) or Aegis Environmental Management Inc. (AEM 5700) [0099]-[0104], [0172]-[0173]. The filter is in the form of a bonded block on the base material, i.e. including the modified glass fibers, and a binder [0168], and thus is seen to be a glass depth filter as claimed. See Figures 3-8, which show the attachment mechanism of the silane.
Yeh does not disclose that the silane is of the form as claimed in claim 7.
However Carpenter discloses a silica nanoparticle what has been modified with an quaternary ammonium silane to impart antimicrobial properties, wherein the silica is first modified with N-(6-aminohexyl)aminopropyltrimethoxysilane, before reacting to further add the quaternary ammonium-functionalization (Abstract, Synthesis of Amine-Functionalized Silica Nanoparticles, Synthesis of Quaternary Ammonium-Functionalized Silica Nanoparticles, Scheme 1).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Yeh by substituting for the silane the N-(6-aminohexyl) aminopropyltrimethoxysilane to the silica surface for further reacting to add other quaternary ammonium group as disclosed by Carpenter because this involves the simple substitution of known means to add quaternary ammonium silane functionalization to silica surfaces to impart antimicrobial activity to obtain the predictable result of a functional filter. It is seen as equally obvious to perform the additional reaction on the finished filter or the materials before forming the filter.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Carpenter further in view of Hughes.
Regarding Claim 12 Yeh discloses the glass depth filter of claim 8, wherein the glass depth filter has a pore size of about 1 μm.  
However Hughes discloses  a similar filter [0063] comprising media such as glass fibers [0072] which have been modified with a material including an amino silane  [0074]-[0076], wherein it is disclosed that the pore size influences flow rates through the filter [0051] and that “the pore size and physical dimensions of the purification material may be manipulated for different applications and that variations in these variables will alter flow rates, back-pressure, and the level of chemical and microbiological contaminant removal” [0054]. 
It is the examiner’s position that the pore size of the filter is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate pore size of the filter, including those within the scope of the present claims, so as to produce desired flow rates, back-pressure, and the level of chemical and microbiological contaminant removal.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773